DETAILED ACTION
Claims 1-24 are considered for examination. Claims 21-24 are new. Claims 1 and 11 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, having one or more claims filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §103, that the amended limitations overcome the prior art of record, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the claimed invention obvious as described below.
In response to applicant's arguments under 35 U.S.C. §103 on page 7, that the provided affidavit under 37 CFR 1.132 filed 6/23/2021, coupled with the provided amendments provides sufficient evidence of secondary considerations as to overcome the instant rejection, The Office finds this argument non-persuasive. To discuss the present rejection, which will be provided below, Kim discloses the claimed invention with the exception of (1) having the document camera be a ceiling mounted document camera and (2) that the presenter when writing on documents on the side desk beneath the document camera stands such that they are positioned in front of the paper they are writing on such that when looking at the paper they look straight downward in the direction of the external video camera. Regarding (1), such a ceiling mounted document camera is taught in Vantage and combined in the previous and current actions “for the purpose of providing the audience with a less obstructed view of the presenter as they interact with the presentation material displayed by the document camera thereby increasing the visual connection between the audience and the presenter ([00:23]-[00:27], [00:35]-[00:42], Vantage), and for the purpose of removing the document camera from the lecture desk surface thereby further increasing the desk space available to the presenter”. Regarding (2), while implied by Vantage in having the Kim, EdChat explicitly teaches wherein an instructor when giving a presentation positions themselves in front of the document camera (instead of in front of the laptop/computer) such that when giving a presentation the instructor looks straight down in the direction of the first video camera when writing on the document materials under the document camera. This movement of the presenter in front of the document materials while writing is combined herein for the purpose of enabling an instructor to not stretch or strain their body/arm while writing on a document, enabling them to easily hold the paper to prevent the document from moving and clearly view the document while writing, for the benefit of easing the instructors ability to write legibly and comfortably and thereby enhancing teaching clarity and pedagogic value. 
Regarding arguments that the filed declaration provides evidence that the claimed invention solves a long-felt need, The Office finds this argument non-persuasive. The need previously argued in the Remarks filed 6/23/2021 is a general need for how to best provide education videos to students, which includes (1) maintaining eye contact between a student and instructor (prev. page 8), (2) capturing gestures of the presenter which move toward the presentation material when referencing the presentation material (prev. page 8-9). Point (1) has already been addressed in the action dated 7/13/2021, has not substantially changed in the combination, and will not be repeated herein. 
With respect to point (2), Kim discloses in Figure 28 wherein the presentation materials are placed upon the side desk, which is located between the presenter and the first video camera (Kim ‘085 by the same inventor provides a graphical image of this embodiment in Figure 4 as shown below to provide further evidence that such was contemplated by the inventor), but is silent on the physical positioning of the presenter as they present being directly in front of the presentation materials. As discussed on page 3-4 of the previous action The Office has maintained through prosecution that merely having the presenter in Kim move/stand behind the document they are presenting is likely to also be found obvious as it is natural for a presenter in the system of Kim to want to stand or lean behind a document they are currently writing on and evidence for locating a presenter in such a way is readily available (herein cited as EdChat as one example). Further to this point, the gap between the prior art in Kim and the allege need (2) solved by the claimed invention merely depends on the place that the presenter stands. This is a much narrower gap to overcome than that proposed in the evidenced Kim would happen to stand in the required position to achieve the effect in need (2). 
Further detracting from the evidence against the combination, it has not been specifically established in the presented literature that a presenter looking directly down at presentation materials and thereby giving a cue to students to likewise look down at their own materials is beneficial and that others were looking for a way to incorporate this feature into online learning/presentation systems. The best cited evidence provided is in the document “The Video Lecture” argued on page 8-9 of the Remarks filed 6/23/2011. In section 4.2.2 the author states the problem of “modality alignment” which appears to be particular to need (2). However, this document was published in 2017, after the priority date of the instant invention1. Since applicant’s solution predates the earliest established evidence of such a need in the art, it cannot be seen that “the need must have been a persistent one that was recognized by those of ordinary skill in the art” (MPEP §716.04(I)). This case appears similar to in re Gershon also in MPEP §716.04(I) which states, “since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware”2. The other evidence provided at best provides assertions that gestures are important for online learning and that others have taken other approaches to incorporate gestures into their systems, but is silent on the particulars of need (2). Additionally, by showing others that have succeeded in incorporating some gestures into their systems this is in essence detracting from establishing the long-felt for generally incorporating “gestures into online educational systems” under MPEP §716.04(I). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



    PNG
    media_image1.png
    321
    387
    media_image1.png
    Greyscale

Kim: Figure 28

    PNG
    media_image2.png
    469
    638
    media_image2.png
    Greyscale

Kim ‘085: Figure 4

In response to applicant's arguments under 35 U.S.C. §103, claims 21 and 23 have been addressed in the provided rejection below. Claim 23 is not seen to define over the art of record, as the claim does not require a single desk but merely specifies that the side desk is a single desk. Claim 21 defines over the art of record and is deemed allowable for the reasons provided below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 	
Priority










The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 61/799,332 filed 3/15/2013 and 61/954,419 filed 3/17/2014 is acknowledged, however written description support for (i) how the two feeds are synchronized in real time and/or (ii) streamed as prescribed in independent claims 1 and 11, and dependents thereof, is only first provided for in co-pending application 14/791,700 filed 7/6/2015 and thus the presented claims do not receive the benefit of the earliest priority filing date. 
	Supporting applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for generating synchronization of the two video content streams in real time and streaming such content) in order for the earlier priority date to be recognized for the claims noted above.
	Applicant’s claim for the benefit of a prior-filed non-provisional application 14/216,688 filed 3/17/2014, 14/641,840 filed 3/9/2015, 14/659,436 filed 3/16/2015, 14/791,700 filed 7/6/2015, 15/229,658 filed 10/21/2016, 16/144,672 filed 9/27/2018 and their associated provisional applications is also acknowledged. The instant claims as presented therefore receive the priory date of application 14/791,700 filed 7/6/2015. This application sufficiently discloses the claimed synchronization and streaming/recording features in [0030] and [0197].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. 2013/0314421 A1), in view of Vantage (2012)3 and in further view of EdChat (2013)4 and, additionally or alternatively, Kim (KO 10-1351085 B1), herein Kim ‘085.
In re Claim 1, Kim discloses: a video presentation production system (at least at ¶ [0120] – [0130], wherein Kim discloses a Chroma key composited, networked presentation method, shown in Figures 10-12, 20-22, 28-32, ¶ [0183] – [0220], and Claims 1-3, wherein a notebook computer acts as a server to send the finalized presentation to remote devices as in ¶ [0066] and Figure 15. Wherein the system records both a video of a lecturer giving a presentation and lecture material in real time, extracts the background of the lecturer video and generates a composite display of the presenter superimposed over the lecture material as in Figures 11-13, 18, and 21, et seq. Wherein the recording device may comprise a notebook device as in Figure 28 and ¶ [0047] and [0068], connected to at least one camera configured to capture a video of the presenter at least at (100), (1), ¶ [0134], [0183], Figure 18 and 28, a second document camera for recording physical objects such as documents as in ¶ [0014], [0019], , the video presentation production system comprising:
a background (at least at Figure 28, wherein [0214]-[0218] the user is in front of a background used as a green screen);
a first video camera configured to capture a live video image of a presenter delivering a live presentation in front of said background (at least at the further external camera in Figure 28 and [0216], which captures a live video image of a presenter delivering a live presentation in front of the background. See also [0214] – [0218] and (100), (1), ¶ [0134], [0183], Figures 18, etc.), said first video camera producing a presenter video feed (at least at Figure 28, wherein the further external camera captures a video of the lecturer and the background. Wherein the camera only captures the lecturer in ¶ [0069]-[0073] stripped from the background. See and ¶ [0157], [0045], [0061], and [0180] wherein the recording and presenting process occurs in real time, and Figure 11, wherein the first camera records a video of the user presenting during this live presentation as in ¶ [0120] – [0144]. See also at least at Figure 11 wherein the background is stripped from the presenter’s feed and in ¶ [0120] – [0126] and [0133] – [0144], etc.); 
a second video camera configured to capture a live video image of displayed content associated with said live presentation, to produce a presentation video feed, […], wherein said displayed content is located […] between said presenter delivering said live presentation and said first video camera […] (at least at the document camera position on the side desk in Figure 28, as described in ¶ [0216], ¶ [0019], and most clearly in Claim 3, “document camera function in which a picture or an object is [] displayed [in ; 
a video presentation server including at least one processor and a memory, said video presentation server being communicatively coupled to said first video camera and to said second video camera and receiving said presenter video feed and said presentation video feed (at least at the notebook computer in Figure 28, which acts as a server in ¶ [0066], Figure 15 , and ¶ [0140] – [0145], which includes a processor and memory to composite the images and send the finalized composited image to remote user client devices. Wherein the notebook computer system in Figure 28 comprises a camera (1) as in ¶ [0183] and in Figure 1, a processor and memory to perform the function inherent in the reference. Wherein the notebook receives input from the external video camera and the document camera in [0216]) said video presentation server being operable to cause said at least one processor to execute a plurality of instructions stored in said memory to (i) generate, from said presenter video feed and said presentation video feed using a compositing technique, a synchronized video presentation media stream in real time or near real time while said presenter is delivering said live presentation, such that only said live video image of said presenter from said presenter video feed is superimposed over a portion of said live image of displayed content, and (ii) record or stream said synchronized video presentation media stream (at least at Figures 11-13, 18, and 21, et seq., ¶ [0073], [0133] – [0140] and [0120] – [0130], wherein the extracted image of only the user is superimposed over the background of the physical object recorded by the document camera wherein notebook computer acts as a server in Figure 15 and ¶ [0140] – [0145] to stream the content to remote users. See also ¶ [0060] – [0080], wherein this process takes place in real time as in at least at ¶ [0157], [0045], [0061], [0180] [0069]-[0074], [0155], [0069], [0071], etc.); and 
a confidence monitor being positioned adjacent to or behind said first video camera that receives and displays said synchronized video presentation media stream from said video presentation server, such that said presenter is able to concurrently view, while delivering said live presentation, said synchronized video presentation media stream displayed on said confidence monitor while maintaining substantially continuous eye contact with said first video camera (at least at Figure 28, and [0214] – . 
Additionally, or alternatively, Kim is arguably silent on explicitly showing that the document camera in Figure 28 is placed on the side desk, but a previous application of Kim, Kim ‘085 teaches: [a video production presentation system, comprising] a second video camera configured to capture a live video image of displayed content associated with said live presentation, to produce a presentation video feed, […], wherein said displayed content is located substantially in front of said presenter delivering said live presentation and within arm’s reach of said presenter (at least at the document camera position on the side desk in Figure 32, as shown explicitly in Figure 4).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for the document camera to be placed on the side desk of the lecture desk, as taught by Kim ‘085, for the purpose of enabling the presenter to have a greater amount of space for annotating the content viewed by the document camera, for benefit of locating the document content in a position which enables the presenter more easily annotate the document presentation content and for the purpose of having the user lean/move out from behind the computer when annotating the document content to remove a barrier between the audience and the presenter they are presenting thereby augmenting the connection between the presenter and the audience.
Kim is silent on the document camera being an overhead camera such that the second video camera is above and out of said field of view of said first video camera, but Vantage teaches: [a document camera presentation system, comprising] an overhead, ceiling mounted document camera that records presentation materials on a desk in front of a presenter to remove any obstacles between a presenter and an audience (at least at [00:07], [00:23]-[00:40], wherein the overhead, ceiling mounted camera records objects on a desk and enables a teacher to present content/documents to a class in an unobstructed fashion. Wherein the camera is zoomed in to only capture the presentation content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim and Kim ‘085 for the Vantage, for the purpose of providing the audience with a less obstructed view of the presenter as they interact with the presentation material displayed by the document camera thereby increasing the visual connection between the audience and the presenter ([00:23]-[00:27], [00:35]-[00:42], Vantage), and for the purpose of removing the document camera from the lecture desk surface thereby further increasing the desk space available to the presenter.
Moreover, the substitution of the cited prior art would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed because the system/method in Kim contains an electronic USB document camera and differs from the claimed invention by not implementing an overhead document camera positioned over the presentation content on desk in front of the presenter. Vantage teaches the use of an overhead document camera capturing content on a desk in front of a presenter. Substituting the document camera in Kim for the overhead document camera in Vantage would have been predictable to an individual having ordinary skill in the art, as the overhead document camera connected to the lecture desk in Kim would both merely perform the same functions together as they would separately and the results of the substitution would merely be a revised placement of the document camera off of the lecture desk and out of sight of the presenter camera feed. See MPEP §2143(I)(B). 
Kim is also silent on the presenter standing directly in front of said displayed content such that when said presenter looks downward at said displayed content said live video image shows said presenter looking straight downward in the direction of said first video camera, but EdChat teaches: [a video lecture recording, comprising] the presenter standing directly in front of said displayed content such that when said presenter looks downward at said displayed content said live video image shows said presenter looking straight downward in the direction of said first video camera (at least at [01:06], wherein the instructor sets up a document camera session on their laptop, and stands directly in front of the document camera such that when the presenter looks downward at the displayed content the presenter is looking straight downward relative to the video camera capturing the lecture).
Kim and Kim ‘085 to have the lecturer move out in front of the side desk while presenting the document camera content such that the presenter looks straight downward in the direction of the first video camera, as taught by EdChat, for the purpose of enabling an instructor to not stretch or strain their body/arm while writing on a document and enabling them to easily hold the paper to prevent the document from moving and clearly view the document while writing for the benefit of easing the instructors ability to write legibly and thereby enhancing teaching clarity and pedagogic value.
In re Claim 3, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the invention as shown above. Vantage further teaches: wherein said second video camera is located above said displayed content and is mounted to a ceiling or a wall (at least at ¶ [00:22]-[00:30], wherein the document camera is mounted to a ceiling above said displayed content). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim and Kim ‘085 for the document camera to be replaced with a ceiling mounted overhead document camera centered over the side desk of the lecture desk, as taught by Vantage, for the purpose of providing the audience with a less obstructed view of the presenter as they interact with the presentation material displayed by the document camera thereby increasing the visual connection between the audience and the presenter ([00:23]-[00:27], [00:35]-[00:42], Vantage), and for the purpose of removing the document camera from the lecture desk surface thereby further increasing the desk space available to the presenter.
In re Claim 4, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 3 discloses the invention as shown above. Modified Kim is arguably silent on the document camera being mounted on an adjustable boom, however it is now admitted prior art that the concept and advantages of the use of ceiling mounted booms were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Kim by incorporating an adjustable boom for mounting the camera to the ceiling, to obtain 
In re Claim 8, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the invention as shown above. Kim further discloses: wherein said video presentation server being further operable to stream said synchronized video presentation media stream to at least one user computer in real time during said live presentation (at least at ¶ [0120] – [0144], wherein the presenter feed and the content feed are streamed into the composting system and are synchronized based on the presenter's input, the rendering time associated with the graphics, and the time between switching the focus of the presentation, wherein the streams are sent to remote users as in Figure 4-6. Wherein this occurs in real time as in ¶ [0120] and [0126]).
In re Claim 9, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the invention as shown above. Kim further discloses: wherein said video presentation server being further operable to record said synchronized video presentation media stream in a memory of a computer (at least at ¶ [0147] – [0149], wherein the contents of the video presentation is recorded in a computer memory and available as DVD forms).
In re Claim 10, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the invention as shown above. Kim further discloses: wherein the compositing technique is a Chroma key compositing technique (at least at ¶ [0150]-[0155], [0064], [0073], [0086], etc., wherein the first video presenter feed is combined with the presentation content using a Chroma keying technique).
In re Claim 22, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the invention as shown above. Vantage further teaches: wherein said presentation video feed only includes said displayed content (at least at [0:23], wherein the document camera is zoomed in such that only the displayed content placed upon the desk is visible). See also Kim wherein only displayed content is included within the presentation video feed or wherein displayed content is necessarily anything that is captured by the document camera.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for the ceiling mounted Vantage, for the purpose of providing the audience with a less distractions as they view the presentation material thereby enabling the audience to better focus on the content the presenter is intended to share by reducing superfluously displayed content.
Additionally, it is now admitted prior art that the concept and advantages of a document camera being zoomed in to only capture displayed content on a desk were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Kim by incorporating a document camera which only captures the displayed content on the desk, to obtain predictable results of reducing the display of non-relevant material to viewers.5 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 and additionally, or alternatively, in view of Ed Tech (2012)6.
In re Claim 2, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the claimed invention as shown above. Modified Kim further discloses: wherein said synchronized video presentation media stream includes at least one image of said presenter looking downward in the direction of said first video camera and […], said displayed content (at least at Figure 28 wherein the presenter in Kim will look down at the document in front of them in order to view/annotate the content thereof, thereby having the outward video camera capture this image of them. See also EdChat as combined above. See also MPEP §2111.05, wherein the content itself that is captured by the video camera fails to receive patentable weight as long as the content/user movements are capable of being captured).
Pursuant to MPEP §706.02(I)(B)&(C), in case there is a disagreement as the patentable weight given to the claim language, Ed Tech teaches [a document camera capturing system, wherein] a user looks downward at content under a document camera and the document camera captures an image of their hand pointing/touching the content (at least at [1:33], wherein a user is looking down at the content under the document camera and the document camera is recording their hand pointing/touching the content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim to have the presenter look directly at and use their hand to manipulate the display content under the document camera and for this behavior to be captured by the system cameras, as taught by Ed Tech, for the purpose of enabling the presenter to view the content directly to prevent feedback delays and for the purpose of enabling the present to direct viewers’ attention to particular aspects of the display content using their hands for the benefit of increasing student engagement and understanding.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1, in view of El-Saban et al. (US Pub. 2012/0327172 A1).
In re Claim 5, the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 discloses the claimed invention as shown above. Modified Kim is arguably silent on, but El-Saban et al. teaches: [a video production system, comprising] wherein said video presentation server is located remote from said presenter and is not able to be physically manipulated by said presenter while delivering said live presentation from a fixed location (at least at (1990/2010) in Figures 19 and 20, wherein ¶ [0061 ]-[0065], [0079], [0098], [0153], [0188], etc. the background extraction of presenter video feeds are performed by the server using techniques discussed throughout. Wherein [0151], the background is replaced with another video background and composited together to form the final composited image that is streamed to devices in Figure 6, among others). 
Thus it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for the portable notebook computer to provide the received input to a remote server computer to perform the processing and streaming operations, as taught by El-Saban, 
In re Claim 6, the previous combination of Kim, Vantage, EdChat, El-Saban et al., and/or Kim ‘085 as applied to claim 5 discloses the claimed invention as shown above. Modified Kim is arguably silent on, but El-Saban et al. teaches: [a video production system, comprising] wherein said live video image of displayed content does not include said video presentation server (at least as discussed above, wherein the video compositing processes and streaming operations are performed on a remote server in the cloud, and thereby the captured image in Kim does not include the video presentation server). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1, in view of PrompterPeople (2012)7.
In re Claim 7, the previous combination of Kim, Vantage, and/or Kim ‘085 as applied to claim 1 discloses the invention as shown above. Kim is arguably silent on, but PrompterPeople teaches: [a teleprompter system, wherein] wherein said confidence monitor is larger than, separate from, and not integrated with said first video camera,(at least at Figure 1, wherein the monitor is a separate device which is larger than and not integrated with the video camera as it may be detached.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for monitor to be larger than, separate from, and not integrated with the video camera, as taught by Burns, for the purpose of enabling the user to focus their eyes on the screen instead of the camera for the benefit of enabling the presenter to focusing their attention on the content they are provided to the students and for the purpose of enabling the disassembly of the monitor from the camera to increasing the extensibility of the system.
Claims 11, 13, 14, 18-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. 2013/0314421 A1), in view of Vantage (2012)1, Reflecmedia (2011)8, EdChat, and, additionally or alternatively, Kim (KO 10-1351085 B1), herein Kim ‘085.
In re Claim 11, Kim discloses: a method for displaying a synchronized video presentation media stream (at least at ¶ [0120] – [0130], wherein Kim discloses a Chroma key composited, networked presentation method, shown in Figures 10-12, 20-22, 28-32, ¶ [0183] – [0220], and Claims 1-3, wherein a , said method comprising:
receiving a presenter video feed in real time or near real time while a presenter is delivering a live presentation, said presenter video including a live video image of said presenter in front of a background delivering said live presentation captured via a first video camera (at least at the camera in Figure 28, which captures a live video image of a presenter delivering a live presentation in front of the background. See also [0214] – [0218] and (100), (1), ¶ [ 0134], [0183], Figures 18. At least at Figure 28, wherein the external camera captures a video of the lecturer and the background. Wherein the camera only captures the lecturer in ¶ [0073]. See also camera (1) as in ¶ [0183], which sends input data to the notebook computer and then to remote distributions, Figure 1 and ¶ [0157], [0045], [0061], and [0180] wherein the recording and presenting process occurs in real time, and Figure 11, wherein the first camera records a video of the user presenting during this live presentation as in ¶ [0120] – [0144]. See also ¶ [0069]-[0074], ; 
receiving a presentation video feed captured via a second video camera, said presentation video feed including a live video image of displayed content associated with said live presentation […], wherein said display content is located between said presenter delivering said live presentation and said first video camera (at least at the document camera position on the side desk in Figure 28, as described in ¶ [0216], ¶ [0019], and most clearly in Claim 3, “document camera function in which a picture or an object is [] displayed [in real time] on the virtual presentation screen by way of [] a simple USB camera” wherein the camera is inserted into the notebook computer via a USB drive and wherein document cameras record physical documents)3; 
generating, via at least one processor using (i) said presenter video feed and (ii) said presentation video feed using a compositing technique, a synchronized video presentation media stream of said live presentation in real time or near real time while said presenter is delivering said live presentation, such that only said live video image of said presenter from said presenter feed is superimposed over a portion of said live image of displayed content (at least at the notebook computer in Figure 28, which acts as a server in ¶ [0066], Figure 15 , and ¶ [0140] – [0145], which includes a processor and memory to composite the images and send the finalized composited image to remote user client devices. Wherein the notebook computer system in Figure 28 comprises a camera (1) as in ¶ [0183] and in Figure 1, a processor and memory to perform the function inherent in the reference. Wherein the notebook receives input from the external video camera and the document camera in [0216]); recording or streaming said synchronized video presentation media stream (at least at Figures 11-13, 18, and 21, et seq., ¶ [0073], [0133] – [0140] and [0120] – [0130], wherein the extracted image of only the user is superimposed over the background of the physical object recorded by the document camera wherein notebook computer acts as a server in Figure 15 and ¶ [0140] – [0145] to stream the content to remote users. See also ¶ [0060] – [0080], wherein this process takes place in real time as in at least at ¶ [0157], [0045], [0061], [0180] [0069]-[0074], [0155], [0069], [0071], etc.); 
arranging a confidence monitor adjacent to or behind said first video camera; and displaying said synchronized video presentation media stream on said confidence monitor such that said presenter is able to concurrently view, while delivering said live presentation, said synchronized video presentation media stream displayed on said confidence monitor while maintaining substantially continuous eye contact with said first video camera (at least at Figure 27-28, and [0214] – [0218], wherein the composited Chroma keyed output feed is displayed to the presenter in real time next to the view camera such that the user can maintain eye contact with the audience and view the output feed contemporaneously).
Additionally, or alternatively, Kim is arguably silent on explicitly showing that the document camera in Figure 28 is placed on the side desk, but a previous application of Kim, Kim ‘085 teaches: [a video production presentation system, comprising] a second video camera configured to capture a live video image of displayed content associated with said live presentation, to produce a presentation video feed, […], wherein said displayed content is located substantially in front of said presenter delivering said live presentation and within arm’s reach of said presenter (at least at the document camera position on the side desk in Figure 32, as shown explicitly in Figure 4).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for the document camera to be placed on the side desk of the lecture desk, as taught by Kim ‘085, for the purpose of enabling the presenter to have a greater amount of space for annotating the content viewed by the document camera, for benefit of locating the document content in a position which enables the presenter more easily annotate the document presentation content and for the purpose of having the user lean/move out from behind the computer when annotating the document content to remove a barrier between the audience and the presenter they are presenting thereby augmenting the connection between the presenter and the audience.
Kim is silent on the document camera being an overhead camera such that the second video camera is above and out of said field of view of said first video camera, but Vantage teaches: [a document camera presentation system, comprising] an overhead, ceiling mounted document camera that records presentation materials on a desk in front of a presenter to remove any obstacles between a presenter and an audience (at least at [00:07], [00:23]-[00:40], wherein the overhead, ceiling mounted camera records objects on a desk and enables a teacher to present content/documents to a class in an unobstructed fashion. Wherein the camera is zoomed in to only capture the presentation content).
Kim and Kim ‘085 for the document camera to be replaced with an overhead document camera centered over the side desk of the lecture desk and to have the lecturer move out in front of the side desk while presenting the document camera content, as taught by Vantage, for the purpose of providing the audience with a less obstructed view of the presenter as they interact with the presentation material displayed by the document camera thereby increasing the visual connection between the audience and the presenter ([00:23]-[00:27], [00:35]-[00:42], Vantage), for the purpose of removing the document camera from the lecture desk surface thereby further increasing the desk space available to the presenter, and for the purpose of enabling the presenter to more easily reach and interact with the presentation content they are presenting thereby augmenting their presentation ability.
Moreover, the substitution of the cited prior art would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed because the system/method in Kim contains an electronic USB document camera and differs from the claimed invention by not implementing an overhead document camera positioned over the presentation content on desk in front of the presenter. Vantage teaches the use of an overhead document camera capturing content on a desk in front of a presenter. Substituting the document camera in Kim for the overhead document camera in Vantage would have been predictable to an individual having ordinary skill in the art, as the overhead document camera connected to the lecture desk in Kim would both merely perform the same functions together as they would separately and the results of the substitution would merely be a revised placement of the document camera off of the lecture desk and out of sight of the presenter camera feed. See MPEP §2143(I)(B). 
While Kim discloses that the external camera captures only the lecturer9, Kim is also arguably silent on first video camera not capturing the display content, but Reflecmedia teaches: [a Chroma key video camera, wherein] the first video has a field of view which only captures the user and the user’s background (at least wherein the camera is zoomed such that only the lecturer and the background are captured in the tripod camera’s field of view).
Kim for the first video camera to be positioned such that it does not capture the displayed content below the user’s face, as taught by Reflecmedia, for the purpose of having the first camera focus solely on the user’s facial expression and not including other objects, for the benefit of reducing the display of extraneous, distracting material to viewers.
Kim is also silent on the presenter standing directly in front of said displayed content such that when said presenter looks downward at said displayed content said live video image shows said presenter looking straight downward in the direction of said first video camera, but EdChat teaches: [a video lecture recording, comprising] the presenter standing directly in front of said displayed content such that when said presenter looks downward at said displayed content said live video image shows said presenter looking straight downward in the direction of said first video camera (at least at [01:06], wherein the instructor sets up a document camera session on their laptop, and stands directly in front of the document camera such that when the presenter looks downward at the displayed content the presenter is looking straight downward relative to the video camera capturing the lecture).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim and Kim ‘085 to have the lecturer move out in front of the side desk while presenting the document camera content such that the presenter looks straight downward in the direction of the first video camera, as taught by EdChat, for the purpose of enabling an instructor to not stretch or strain their body/arm while writing on a document and enabling them to easily hold the paper to prevent the document from moving and clearly view the document while writing for the benefit of easing the instructors ability to write legibly and thereby enhancing teaching clarity and pedagogic value.
In re Claim 13, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 discloses the invention as shown above. Vantage further teaches: wherein said second video camera is located above said displayed content and is mounted to a ceiling or a wall (at least at ¶ [00:22]-[00:30], wherein the document camera is mounted to a ceiling above said displayed content). 
Kim and Kim ‘085 for the document camera to be replaced with a ceiling mounted overhead document camera centered over the side desk of the lecture desk, as taught by Vantage, for the purpose of providing the audience with a less obstructed view of the presenter as they interact with the presentation material displayed by the document camera thereby increasing the visual connection between the audience and the presenter ([00:23]-[00:27], [00:35]-[00:42], Vantage), for the purpose of removing the document camera from the lecture desk surface thereby further increasing the desk space available to the presenter.
In re Claim 14, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 13 discloses the invention as shown above. Modified Kim is arguably silent on the document camera being mounted on an adjustable boom, however it is now admitted prior art that the concept and advantages of the use of ceiling mounted booms were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Kim by incorporating an adjustable boom for mounting the camera to the ceiling, to obtain predictable results of enabling the repositioning of the document camera to better capture the display content.
In re Claim 18, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085as applied to claim 11 discloses the invention as shown above. Kim further discloses: streaming said synchronized video presentation media stream to at least one user computer in real time during said live presentation (at least at ¶ [0120] – [0144], wherein the presenter feed and the content feed are streamed into the composting system and are synchronized based on the presenter's input, the rendering time associated with the graphics, and the time between switching the focus of the presentation, wherein the streams are sent to remote users as in Figure 4-6. Wherein this occurs in real time as in ¶ [0120] and [0126]).
In re Claim 19, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 discloses the invention as shown above. Kim further discloses: recording said synchronized video presentation media stream in a memory of a computer (at least at ¶ [0147] – [0149], .
In re Claim 20, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 discloses the invention as shown above. Kim further discloses: wherein said compositing technique is a Chroma key compositing technique (at least at ¶ [0150]-[0155], [0064], [0073], [0086], etc., wherein the first video presenter feed is combined with the presentation content using a Chroma keying technique).
In re Claim 23, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 discloses the invention as shown above. Modified Kim further discloses: wherein said displayed content is further located upon a single desk that is located between said presenter and said first video camera, and wherein only said displayed content is upon said single desk (at least at the side desk in Figure 28, which is between the external camera and the presenter and wherein the combination the desk only includes the displayed content as the document camera has been mounted above said side table. See also Figure 4 of Kim ‘085. See wherein a “desk” may be defined as “a table, counter, stand, or booth at which a person works”10). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim and Kim ‘085 for the document camera to be replaced with a ceiling mounted overhead document camera centered over the side desk of the lecture desk, as taught by Vantage, for the purpose of providing the audience with a less obstructed view of the presenter as they interact with the presentation material displayed by the document camera thereby increasing the visual connection between the audience and the presenter ([00:23]-[00:27], [00:35]-[00:42], Vantage), for the purpose of removing the document camera from the lecture desk surface thereby further increasing the desk space available to the presenter.
In re Claim 24, the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 discloses the invention as shown above. Vantage further teaches: wherein said presentation video feed only includes said displayed content (at least at [0:23], wherein the document camera is zoomed in such that only the displayed content placed upon the desk is visible). See also Kim 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for the ceiling mounted overhead document camera centered over the side desk of the lecture desk to only include images of the displayed content, as taught by Vantage, for the purpose of providing the audience with a less distractions as they view the presentation material thereby enabling the audience to better focus on the content the presenter is intended to share by reducing superfluously displayed content.
Additionally, it is now admitted prior art that the concept and advantages of a document camera being zoomed in to only capture displayed content on a desk were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Kim by incorporating a document camera which only captures the displayed content on the desk, to obtain predictable results of reducing the display of non-relevant material to viewers.11 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 and additionally, or alternatively, in view of Ed Tech (2012)2.
In re Claim 12, the previous combination of Kim, Vantage, Reflecmedia, and/or Kim ‘085 as applied to claim 11 discloses the claimed invention as shown above. Modified Kim further discloses: wherein said synchronized video presentation media stream includes at least one image of said presenter looking downward in the direction of said first video camera and […], said displayed content (at least at Figure 28 wherein the presenter in Kim will look down at the document in front of them in order to view/annotate the content thereof, thereby having the outward video camera capture this image of them. See also EdChat as combined above. See also MPEP §2111.05, wherein the content itself that is captured by the video camera fails to receive patentable weight as long as the content/user movements are capable of being captured).
Ed Tech teaches [a document camera capturing system, wherein] a user looks downward at content under a document camera and the document camera captures an image of their hand pointing/touching the content (at least at [1:33], wherein a user is looking down at the content under the document camera and the document camera is recording their hand pointing/touching the content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim to have the presenter look directly at and use their hand to manipulate the display content under the document camera and for this behavior to be captured by the system cameras, as taught by Ed Tech, for the purpose of enabling the presenter to view the content directly to prevent feedback delays and for the purpose of enabling the present to direct viewers’ attention to particular aspects of the display content using their hands for the benefit of increasing student engagement and understanding.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Kim, Vantage, Reflecmedia, EdChat, and/or Kim ‘085 as applied to claim 11 in view of El-Saban et al. (US Pub. 2012/0327172 A1).
In re Claim 15, the previous combination of Kim, Vantage, Reflecmedia, and/or Kim ‘085 as applied to claim 11 discloses the claimed invention as shown above. Modified Kim is arguably silent on, but El-Saban et al. teaches: [a video production system, comprising] wherein said video presentation server is located remote from said presenter and is not able to be physically manipulated by said presenter while delivering said live presentation from a fixed location (at least at (1990/2010) in Figures 19 and 20, wherein ¶ [0061 ]-[0065], [0079], [0098], [0153], [0188], etc. the background extraction of presenter video feeds are performed by the server using techniques discussed throughout. Wherein [0151], the background is replaced with another video background and composited together to form the final composited image that is streamed to devices in Figure 6, among others). 
Thus it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for the portable notebook computer to provide the received input to a server computer to perform the processing El-Saban, for the purpose of reducing the processing demand placed on the notebook computer device for the benefit of increasing the extensibility of the system for use with less powerful, computer devices.
In re Claim 16, the previous combination of Kim, Vantage, Reflecmedia, EdChat, El-Saban et al. and/or Kim ‘085 as applied to claim 15 discloses the claimed invention as shown above. Modified Kim is arguably silent on, but El-Saban et al. teaches: [a video production system, comprising] wherein said live video image of displayed content does not include said video presentation server (at least as discussed above, wherein the video compositing processes and streaming operations are performed on a remote server in the cloud, and thereby the captured image in Kim does not include the video presentation server. See also Reflecmedia, wherein the first camera is zoomed such that only the presenter’s face is captured). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Kim, Vantage, EdChat, and/or Kim ‘085 as applied to claim 1 in view of PrompterPeople (2012)3.
In re Claim 17, the previous combination of Kim, Vantage, EdChat, El-Saban et al. as applied to claim 11 discloses the invention as shown above. Kim is arguably silent on, but PrompterPeople teaches: [a teleprompter system, wherein] wherein said confidence monitor is larger than, separate from, and not integrated with said first video camera (at least at Figure 1, wherein the monitor is a separate device which is larger than and not integrated with the video camera as it may be detached).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim for monitor to be larger than, separate from, and not integrated with the video camera, as taught by Burns, for the purpose of enabling the user to focus their eyes on the screen instead of the camera for the benefit of enabling the presenter to focusing their attention on the content they are provided to the students and for the purpose of enabling the disassembly of the monitor from the camera to increasing the extensibility of the system.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As a result of the particular requirement that only a single desk is located between said presenter and said first video camera and only said displayed content is upon said single desk the instant claims recite a novel video presentation production system. The use of only a single desk12 in the presentation production system wherein only displayed content is placed upon the single desk, in combination with the other requirements of the claim is not found in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Kim (US Pub. 2013/0314421 A1) with Vantage (2012), EdChat, and/or Kim (KR 10-1351085 B1). Kim discloses a presentation production system with a podium and side-desk document camera recording displayed content for use by a presenter to present the displayed content while maintaining eye contact with an external camera by compositing the presenter and content feed together and displaying the output to remote devices and to a display adjacent to the video camera. Vantage teaches using a ceiling mounted document camera to record displayed content during a presentation and Kim teaches a teacher positon while delivering a lecture. Kim ‘085 aid in teaching that the document camera in Kim is placed on the side desk. This combination however, is silent on only a single desk being positioned between the camera and the presenter, wherein only the displayed content is placed upon the desk. Kim teaches several devices that must be placed on another desk placed between the presenter and the camera and teaching and motivation for repositioning these devices is not found in the art of record.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.

















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Priority support for the instant claims is given to 14/791,700 filed 7/6/2015 
        2 Based on the lack of literature based recognition of need (2), the Examiner speculates whether providing arguments and evidence under “unexpected results” under §716.02(e) may be found more persuasive.
        3 https://vantageav.in/lumens-cl510-document-camera.html
        4 https://www.youtube.com/watch?v=3HKYLwJvhV8 
        5 See https://www.youtube.com/watch?v=iYGCMOqel3g at [0:53] for example
        6 https://www.youtube.com/watch?v=qoZNYI7lVzQ
        7 https://web.archive.org/web/20120814013819/https://www.bhphotovideo.com/c/product/632617-REG/Prompter_People_FLEX_D_UC17_FLEX_D_UC17_Under_Camera_Teleprompter.html 
        8 https://www.youtube.com/watch?v=kyvuV4GaB8w&feature=youtu.be
        9 See ¶ [0073], Figure 11, etc. wherein the camera captures only the lecturer 
        10 https://www.merriam-webster.com/dictionary/desk
        11 See https://www.youtube.com/watch?v=iYGCMOqel3g at [0:53] for example
        12 The negative limitation supported in the drawing provided by Figure 17